Citation Nr: 0115430	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-03 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability evaluation for 
chronic headaches, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased disability evaluation for 
muscle strain, thoracic spine, currently evaluated as 10 
percent disabling.

3. Entitlement to an increased disability evaluation for 
muscle strain,  lumbar spine, with radiculopathy, 
currently evaluated as 20 percent disabling.

4. Entitlement to service connection for degenerative 
arthritis of the lumbar, thoracic and cervical spines, as 
secondary to the service-connected lumbar and thoracic 
spine strain disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1987 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant's claims folder was thereafter 
transferred to the Little Rock, Arkansas, RO.      

Although the appellant requested an opportunity to appear 
before a Board videoconference hearing, he withdrew the 
request in April 2000. 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Although the RO has not had the opportunity to review the 
claims under the VCAA, a remand would serve no useful purpose 
in this case.  During the period the claims have been under 
development, the RO has notified the veteran of the evidence 
required to establish his claims and assisted the veteran in 
obtaining the relevant evidence.  In a letter of February 
1996, for example, the RO informed the veteran of the 
development being undertaken in the claims.  In a statement 
of the case of January 1999 and a supplemental statement of 
the case of September 1999, the RO informed the veteran of 
the applicable legal standards and explained the application 
of those standards to the evidence presented his claims.   
Under these circumstances, after the claims have been under 
development for five years, there is no reasonable 
possibility that further development would aid in 
substantiating the claims.

FINDINGS OF FACT

1. The appellant's headache disorder is characterized by 
daily headaches resulting in severe economic 
inadaptability.

2. The residuals of an in-service thoracic spine strain are 
characterized by moderate pain and minimal functional 
impairment.  

3. The residuals of an in-service lumbar spine strain are 
characterized by no clinically demonstrable radiculopathy, 
moderate pain and minimal functional impairment.

4. Degenerative arthritis of the lumbar, thoracic and 
cervical spines did not manifest during military service 
or within one year thereafter, and the medical evidence 
establishes that the disorder is not related to any 
incident of military service or any service-connected 
disorder.

 
CONCLUSIONS OF LAW

1. The criteria are met for a rating of 50 percent for a 
headache disorder.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, and 4.124a, 
Code 8100 (2000).

2. The criteria for a rating in excess of 10 percent for 
residuals of a thoracic spine muscle strain have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5291 (2000).

3. The criteria for a rating in excess of 20 percent for 
residuals of a lumbar spine muscle strain have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).

4. Degenerative arthritis of the lumbar, thoracic and 
cervical spines was not caused by any incident of military 
service or secondary to the service-connected lumbar and 
thoracic spine strain disorders.  38 U.S.C.A § 1101, 1112, 
1110, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.03(a), 3.307, 
3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks increased disability ratings for a 
chronic headache disorder, as well as disabilities of the 
lumbar and thoracic spines.  He also contends that service 
connection should be granted for degenerative arthritis of 
the cervical, thoracic, and lumbar spines, which he posits 
were caused by the presently service-connected disorders. 

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the generally applicable 
law and the pertinent evidence of record.  The Board will 
then proceed to its analyses of the claims at issue.  
Additional and pertinent evidence of record and applicable 
law will be discussed in the context of the Board's analyses, 
as appropriate.


The Generally Applicable Law

Disability Rating Claims:

By law, the appellant's disability rating claims are to be 
decided based upon the application of a schedule of ratings 
("Schedule)," which is predicated upon the average 
impairment of earning capacity.  See 38 U.S.C. § 1155 (West 
1991); 38 C.F.R. § 3.321(a) and 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for a chronic disease such 
as arthritis if it becomes compensably manifest within one 
year of service discharge.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a). 


Factual Background

The appellant's service medical records reflect that he was 
regularly treated for low and mid-pack pain throughout the 
course of his military service.  The appellant periodically 
complained of radiating pain into his buttocks and down his 
legs.  In a  May 1990 report of radiographic study, the 
appellant was noted to have had "mild anterior wedging" at 
the T-12 region, and a normal lumbar spine.  

The record of in-service medical treatment as to these 
complaints is devoid of any mention by competent medical care 
providers attributing the symptoms to arthritis.   See, e.g., 
reports dated September 12, 1990; December 2, 1991 
(radiograph); November 2, 1992; March 29, 1993. 
   
In August 1993, the appellant underwent a service department 
physical evaluation board.  He was determined to be unfit for 
further military service, based upon a diagnosis of L4 and L5 
radiculopathic-type pain.  The diagnosis was noted to have 
"ruled out" arachnoiditis versus lumbosacral plexopathy.  

By rating decision dated in March 1994 the RO in part granted 
service connection for a low back disability and a 20 percent 
disability evaluation was assigned.  The RO also granted 
service connection for a thoracic spine injury with anterior 
wedging and a zero percent disability evaluation was 
assigned.  Service connection was also granted for a headache 
disorder and a 30 percent disability evaluation was assigned.

The appellant underwent a VA physical examination in August 
1994.  His gait, carriage, range of motion, heel to toe, and 
straight leg raising tests were all normal.  The examiner 
noted that there was "no evidence of pain on movement."  
There were noted no postural abnormalities, no fixed 
deformities and no abnormalities of the musculature of the 
back.  The appellant was able to flex forward to 95 degrees; 
extend backwards to 30 degrees; and extent to the left and 
right to 40 degrees.  Bilateral rotation was to 35 degrees.  
The examiner observed that there was no abnormality of the 
back noted during the course of the examination.  

Upon radiographic examination, the appellant was noted to 
have a normal lumbar spine.  The appellant's thoracic spine 
vertebra were normal in height and the alignment and 
curvature were normal.  The radiologist observed that there 
were "no significant osteophytes," and the appellant had a 
normal thoracic spine.  As to the appellant's cervical spine, 
there was noted to be no disc space narrowing or osteophyte 
formation.  The vertebra were noted to be of normal height 
and the bone density was normal.  The diagnostic impression 
was that the appellant had a normal cervical spine.    

Subsequent to the rating decision, records reflecting 
continuing care for the disorders in question were received.  
In October 1994, the appellant was treated by a non-VA 
physician for a dull pain in the sacral region.  He reported 
that walking lying supine, and lifting items increased 
symptoms.  He stated that his sleep was not disturbed by his 
disorder.  As to loss of movement of the lumbar spine, the 
examiner reported that such loss of flexion, extension and 
deviation in flexion and extension was "nil," although the 
appellant reported during extension in standing and repeated 
extension in lying that he had increased low back pain and 
buttock pain.  The examiner observed that all other test 
movements did not alter the appellant's symptoms 
significantly.  The examiner further observed that the 
appellant's gait was within normal limits.  

In the course of development of his December 1995 claim for 
increased disability ratings, the appellant underwent a VA 
neurological examination in October 1996.  
In part, he reported that he had episodic headaches described 
as a "stabbing pain" in the left frontal region, with 
associated photophobia in the left eye and nausea.  He 
reported that the headaches occurred about twice monthly, and 
that they were of about two hours duration, relieved by 
sleep.  In part, he was diagnosed to have "cluster-type" 
headaches.  

The appellant underwent a VA peripheral nerves examination in 
December 1996.  He reported that he was able to operate a 
vehicle for at least 2 hours but then had increasing low back 
pain.  He also reported that he was able to walk and stand 
for about 10 minutes but this activity was limited by pain in 
the low back, left buttock and left thigh.  The appellant 
reported that he had mild neck pain.  The appellant added 
that his most bothersome health problem was low back pain.  
He stated that low back pain was the worst part of his back 
symptoms.

Upon clinical examination of his back disability he was noted 
to be able to flex forward and reach to the tibia.  He was 
able to flex forward to the point indicated until pain was 
elicited at the L5 level.  Back motion was flexion to 70 
degrees, extension to 20 degrees, rotation to 25 degrees in 
both directions, and lateral bending was to 30 degrees in 
both directions.  Rotation was noted to improve to 40 degrees 
in both directions while the appellant was sitting.  The 
examiner noted moderate pain with movement.  Upon clinical 
examination of the spine its alignment was noted by the 
examiner to be "okay."  Upon straight leg raise testing, 
testing was tolerated to 80 degrees on  the right.  Straight 
leg raising was limited to 75 degrees on the left by muscular 
pain at the low back and left buttocks.  Moderate tenderness 
was noted at T11 and L5.  

Neck motion was noted to be rotation to 75 degrees in both 
directions, lateral bending was to 45 degrees bilaterally, 
flexion was to 35 degrees and extension was to 30 degrees.  
Mild pain was noted with these movements.  Upon vertical 
compression of the neck the examiner noted that the movement 
was "not bothersome."  Sensation and intrinsic muscle 
functions were noted to be normal in both hands.  The 
appellant's neck and trapezius muscles were noted to be 
nontender. 

Review of contemporaneous radiographic examinations revealed 
the cervical spine to have degenerative changes in the joints 
at C5 to 6.  Slight disc narrowing was noted at several 
levels.  Review of the X-ray of the lumbar spine noted a 
3 millimeter osteophyte at the lower two levels.  Examination 
showed no significant disc narrowing.

The appellant was diagnosed to have a history of moderate 
pain of the neck.  The examiner observed that the continuing 
symptoms included a chronic muscle strain, which was 
superimposed on some degenerative stiffness.  The examiner 
added that cervical nerve roots were "okay."  

The appellant's thoracic spine in-service history was noted.  
The examiner observed that the appellant had continued to 
have some thoracic back pain which was assessed as moderate, 
and diagnosed as chronic muscular strain.  

As to the appellant's lumbar spine disability, the examiner 
concluded that the appellant had a history of an injury to 
that region and pain which was sustained in the military with 
chronic symptoms since that time.  Continuing pain was 
diagnosed to be chronic muscular strain, superimposed on 
degenerative stiffness.  

As to the degenerative arthritic changes noted, the examiner 
confirmed the presence of thoracic spine, cervical spine, and 
lumbar spine degenerative changes.  As to the question of 
whether these degenerative changes were secondary to a 
thoracic spine injury, the examiner opined that these were 
probably not related and probably did not relate to "any 
other injury."  The examiner opined that these degenerative 
changes were "probably a normal thing for this individual" 
and that they represented progressive degeneration relating 
to the appellant's age.  The examiner further observed that 
the degeneration did not relate to the radiculopathy that was 
noted.  Indeed, the examiner observed that no radiculopathy 
was then noted.

By rating decision dated in May 1997, the RO found that clear 
and unmistakable error was present in the January 1997 rating 
decision that had found the appellant was not entitled to a 
compensable disability rating for a thoracic spine disorder.  
In its decision, the RO assigned a 10 percent disability 
rating for the disorder, effective December 1995.  

The appellant underwent a VA examination in April 1998.  Upon 
clinical examination, no obvious nerve damage was noted of 
his lower extremities.  His lower extremity muscle strength 
was noted to be equal as to both calves, which were also 
noted to be of normal size.  No loss of muscle function or 
joint function was noted.  Upon nerve conduction and 
electromyographic testing, his lower extremity nerves were 
noted to be normal.  The appellant was diagnosed to have had 
a "history of denervation" of the lower extremity muscles, 
but the examiner noted that the disability was then not 
found.

Upon examination of the spine in April 1998 the appellant 
complained of back pain below the belt line and at the T12 
area.  He reported painful range of motion of these areas.  
He also reported that the lower back pain radiated to the 
left leg to the buttocks.  The appellant also reported flare-
ups with moderate pain usually occurring 2 to 3 times per 
week.  He reported that these lasted for about 1 day and that 
they required an increased dosage of anti-inflammatory 
medication up to 3 times a day.  He also reported that 
prolonged standing precipitated the pain and that bed rest 
alleviated it.  The examiner reported that the appellant had 
"minimal functional impairment.  Upon objective examination 
the back was noted to be able to flex from 0 to 75 degrees.  
His backward extension was from 0 to 25 degrees.  Lateral 
flexion was from 0 to 20 degrees bilaterally.  Rotation was 
from 0 to 30 degrees bilaterally.  The examiner also reported 
that the appellant had pain at the terminus of range of 
motion as reported.  The appellant was diagnosed to have 
lumbosacral strain, and myofascial syndrome with trigger 
point tenderness, at the paravertebral muscle at T10 to T12. 

Radiographic examination in April 1998 of the thoracic spine 
revealed minimal scoliosis in the upper thoracic spine, 
convex to the left.  There was no fracture, wedging or any 
bone destruction noted in the thoracic spine.  The diagnostic 
impression resulting from the radiographic examination was 
that the appellant had minimal scoliosis of the upper 
thoracic spine which was convex to the left.

During an April 1998 neurological examination, the appellant 
reported that he was experiencing headaches twice weekly, and 
that they lasted for several hours.  He reported having a 
sharp pain in the left temporoparietal region, and that he 
experienced nausea and numbness.  He reported that he had 
experienced one episode of diplopia.  

In May 1998 the appellant underwent electrodiagnostic testing 
conducted by S. H. L., M.D.  The examiner, after conducting 
diagnostic testing opined that the study did not reveal signs 
of any acute nerve damage.

By letter dated in September 1998, the appellant reported 
moderate limitation of motion of his thoracic spine, and 
argued that there existed evidence of a compression fracture.  
He argued that he should be granted a 20 percent evaluation 
based upon limitation of motion and a 10 percent rating for a 
demonstrable fracture, as evidence by the claimed compression 
fracture.  

As to his lumbar spine, the appellant reported that he had 
recurring severe pain attacks at least twice weekly, and that 
he often experienced restricted motion.  He argued that the 
assigned disability rating should be increased to 60 percent, 
as he had neurological findings and "little intermittent 
relief."  

Regarding his headache disorder, the appellant argued that he 
had daily headaches, and that when his prescribed medication 
failed to provide relief, he would have to leave work.  He 
reported that it was difficult for him to converse during 
headaches.  

In a June 1999 radiographic study conducted by a private 
medical examiner mild scoliosis to the left of the upper 
thoracic spine was noted.  Mild osteophytic formation was 
also noted.

The appellant appeared at a July 1999 personal hearing.  As 
to his headache disorder, the appellant reported that he had 
headaches at least twice a week, and that he had lost time 
from his employment because of the disability.  He said he 
periodically experienced nausea and vomiting.  

As to his thoracic spine disorder, the appellant reported 
that he periodically had "spasms" in the area of his thoracic 
spine.  He reported that due to his back pain he had to have 
a supportive mattress on which to sleep.  The appellant also 
reported that he had back pain on a daily basis, and that it 
never completely subsided.  

As to the appellant's lumbar spine, he reported that he was 
not usually able to bend over.  Instead, he reported that he 
would squat down, due to back pain.  He stated that he was 
only able to sit for 30 minutes to an hour before back pain 
set in.  He added that he experienced shooting pain down his 
left leg.


Analyses

Increased disability evaluation for chronic headaches, 
currently evaluated as 30 percent disabling.

The appellant's headache disorder is evaluated as 30 percent 
disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 
30 percent evaluation is assigned with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, and a 50 percent evaluation, the 
highest rating under this Code, is assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

The latest of appellant's reports as to the severity of the 
service-connected disorder (i.e., those of April 1998 and 
July 1999) reflect that his headaches are characterized by 
attacks occurring about twice weekly, lasting for up to 
"several" hours.  The medical evidence generally tends to 
support the appellant's account of a disorder of increasing 
severity, for which the appellant has undergone relatively 
continuous VA treatment.  In October 1997 and in October 
1998, the appellant was treated for intense pain in his left 
eye and photophobia.  On the latter occasion, he reported 
that his headaches were becoming more frequent.  

Although the Board has considered whether further medical 
inquiry should be conducted, it is the Board's view that such 
would not substantially add to the evidence now of record.  
Having carefully weighed the evidence, the Board is of the 
opinion that a state of relative equipoise has been reached 
in this case, and the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

A 50 percent disability evaluation for chronic headaches is 
therefore granted.  


Increased disability evaluation for muscle strain, thoracic 
spine, 
currently evaluated as 10 percent disabling.

The appellant's thoracic spine disability is evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  Under this provision, both 
"moderate" and "severe" limitation of motion of the dorsal 
spine are assigned a 10 percent disability rating - the 
maximum schedular provision.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  However, the appellant's 
submissions raise the issue of entitlement to ratings under 
alternative Diagnostic Codes, and the Board must ascertain 
whether any appropriately applied criteria would avail the 
appellant of a higher disability rating.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993). Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

The appellant has maintained that while in service, he 
sustained a compression fracture of the thoracic spine.  In 
support of this contention, the appellant has pointed to the 
May 1989 report of radiographic examination detecting "mild 
anterior wedging."  However, contrary to the appellant's 
contention, it appears that a compression fracture was then 
ruled out.  Indeed, although the appellant was separated from 
active service upon the findings of an August 1993 physical 
evaluation board, that body's report is wholly devoid of any 
mention of a fracture of the appellant's thoracic spine.  

Such a finding is significant because under 38 C.F.R. § 
4.71a, Diagnostic Code 5285, the residuals of a fracture of 
the vertebra may be evaluated separately from other spinal 
injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (a 60 
percent rating may be assigned for residuals of a fracture of 
the vertebra without cord involvement when there is abnormal 
mobility requiring a neck brace. A 100 percent rating may be 
assigned when there is evidence of spinal cord involvement, 
bedridden status, or when the veteran requires long leg 
braces).  However, the record does not demonstrate any such 
fracture either in service or thereafter, thus precluding 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5285.  

In this regard, although the appellant maintains that he has 
demonstrable spasm warranting the assignment of an additional 
10 percent rating under the cited schedular provision, such 
an award is predicated upon the finding of a fracture of the 
vertebra.  Because the predicate fracture is not evidenced by 
record, an additional 10 percent for spasm may not be 
awarded.  

The Board has also considered whether further medical inquiry 
should be conducted to ascertain whether any part of 
limitation of motion of the appellant's cervical spine, first 
demonstrated in the December 1996 VA medical examination, 
could be attributed to the appellant's service-connected 
thoracic spine disorder, thus warranting consideration of 38 
C.F.R. § 4.71a, Diagnostic Code 5290 pertaining to limitation 
of motion of the cervical spine.  However, as will be 
discussed below, the appellant's cervical pain has been 
attributed by competent medical opinion to have been caused 
by cervical arthritis - not a service-connected disorder.  
The latter diagnostic code is therefore not for application.  
Cf. Johnston v. Brown, 10 Vet. App. 80, 86 (1997) 
(aggravation of a service-connected disorder by a non-service 
connected disorder is not compensable under applicable VA 
statutes and regulations).  An increased rating for the 
thoracic disability is therefore denied.  


Increased disability evaluation for muscle strain,  lumbar 
spine, 
currently evaluated as 20 percent disabling.

The appellant's back disability is currently evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5295.  

Under Diagnostic Code 5293, pertaining to intervertebral 
syndrome, a 40 percent evaluation is provided where there is 
evidence of severe recurring attacks with intermittent 
relief.  A rating of 60 percent requires a pronounced 
disorder, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The Board observes that in 
September 1998, the appellant specifically argued that his 
symptoms warranted the highest disability rating under these 
criteria.

The currently assigned rating also contemplates a disability 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 pertaining to lumbosacral 
strain.  Under the specified criteria, a 10 percent rating is 
for application where there is approximated characteristic 
pain on motion.  Muscle spasm on extreme forward bending or 
loss of lateral spine motion is assigned a 20 percent 
disability rating.  Severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is assigned a 
40 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

These schedular provisions also mandate consideration of  38 
C.F.R. §§ 4.40 and 4.45 pertaining to functional loss.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995); see also VAOPGCPREC 36-97 
(December 12, 1997) (Holding that that because 38 C.F.R. § 
4.71a, Diagnostic Code 5293 in part involves inquiry into the 
resulting loss of range of motion due to nerve defects and 
resulting pain associated with injury to the sciatic nerve, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).  

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. 
§ 4.45.   

Throughout the rating period, the predominant back symptoms 
both reported and verified by clinical medical evidence are 
those pertaining to lumbosacral strain under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  Although the appellant's 
disorder was previously rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, he has not complained of, nor has the 
medical record demonstrated significant disc syndrome 
symptoms.  For example, in December 1996, no significant disc 
narrowing was noted upon radiographic examination.  Although 
the appellant's previous back symptoms were noted, the 
appellant was then diagnosed to have a chronic muscular 
strain.  The December 1996 examiner further observed that 
radiculopathy was not then noted - a finding reiterated in 
April 1998, when there was no obvious nerve damage discovered 
upon clinical examination of the appellant's lower 
extremities.  A "history of denervation" was then noted, 
but the disorder was not clinically found, notwithstanding 
the appellant's subjective reports.  

Given this clinical evidence of record, the assignment of an 
increased disability rating of 40 percent under the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5291 is 
clearly not warranted, as the evidence does not demonstrate 
"severe" symptoms of intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  

As a general matter, the evaluation of the same manifestation 
under multiple diagnoses is not contemplated by the 
regulatory provisions, which state that such "pyramiding" is 
to be avoided.  38 C.F.R. § 4.14.  Inquiry must therefore be 
undertaken to ascertain whether there exists any non-
overlapping symptoms of the disorder in question which would 
result in an increased disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 pertaining to lumbosacral strain.  
See Brady v. Brown, 4 Vet. App. 203 (1993).  The critical 
element for evaluation under multiple codes is that none of 
the symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259 (1994); see also VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998).

As to the symptoms pertaining to lumbosacral strain under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, shortly before the 
submission of his claim, the appellant was noted by a private 
physician to have no loss of range of motion in October 1994.  
Similarly, in December 1996, the appellant's loss of range of 
motion was noted to be minimal: to 70 degrees of flexion, 20 
of extension, and normal as to both rotation and lateral 
bending.  

There has been demonstrated no significant diminution of the 
appellant's disorder during the rating period since that 
time.  In April 1998, the appellant was noted to have back 
flexion to 75 degrees; extension to 25 degrees, flexion to 20 
degrees, and rotation to 30 degrees.  As can be seen, these 
movements represent actual improvement of range of motion 
subsequent to the time the appellant's last examination by 
the private physician in December 1996.  

Most critically, in April 1998, the examiner observed that 
the appellant demonstrated pain at the terminus points of the 
range of motion studies, thus indicating that the appellant's 
functional impairment in the movement of his lumbar spine had 
its inception at the point indicated.  38 C.F.R. § 4.40.  
Additionally, those factors listed in 38 C.F.R. § 4.45 
demonstrating other forms of functional impairment have not 
been noted so as to warrant the assignment of a higher 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The Board has carefully examined the evidence with a view 
towards ascertaining whether the appellant's disability 
presents any non-overlapping symptoms which would warrant 
consideration for separate disability evaluations under 38 
C.F.R. 
§§ 4,71a, Diagnostic Codes 5292 (as to limitation of motion 
of the lumbar spine); 5293 and 5295.  Under Diagnostic Code 
5292, a "moderate" limitation of motion warrants the 
assignment of a 20 percent rating; symptoms approximating a 
"severe" loss of range of motion warrant the assignment of 
a 40 percent rating.  As to the former, and as is noted 
above, the evidence demonstrates the appellant to have 
little, if any, loss of range of motion.  

Accordingly, an increased rating is denied.

Additional Matter:  Extraschedular Consideration

The Board has considered whether the evidence supports 
possible referral of the appellant's rating claims for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
However, a  temporal review of Appellant's symptomatology 
reveals that referral of this issue is not warranted.  
Pursuant to 38 C.F.R. § 3.321(b)(1), an increased disability 
rating on an extraschedular basis may be awarded "[t]o accord 
justice to the exceptional case were the schedular 
evaluations are found to be inadequate . . . ."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards."  Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. § 3.321(b)(1)).  The test is a 
stringent one for, as has been held, "it is necessary that 
the record reflect some factor which takes the claimant 
outside the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In this matter, the appellant has remained employed.  
Although he has reported the severity of the claims at issue 
described above, there is no evidence of such marked 
interference with employment or repeated hospitalizations so 
as to warrant consideration outside of the schedular 
provisions.   

 
Entitlement to service connection for degenerative arthritis 
of the lumbar, thoracic and cervical spines, secondary to the 
service-connected lumbar and thoracic spine strain disorders.

The record does not suggest, and the appellant does not 
contend, that he developed arthritis either in service or 
within one year thereafter.  Instead, the appellant's sole 
contention is that degenerative arthritis diagnosed in 
December 1996 was caused by his service-connected disorders.
Notwithstanding the appellant's sole proffered theory of 
entitlement, VA must consider whether the evidence may 
support a grant of service connection on any other avenue of 
entitlement.   See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994).  As noted, there is no evidence suggestive 
application of the presumptive provisions for chronic 
diseases, such as arthritis, as are set forth in 38 C.F.R. §§ 
3.307 and 3.309(a).  
As to the question of whether the appellant's current 
disorder may be linked to any incident of military service, 
or to any other service-connected disorder, the medical 
evidence does not support such a finding.  The Board observes 
in this regard that approximately contemporaneously with the 
diagnosis in question, a VA examiner specifically opined that 
the appellant's arthritis was representative of a progressive 
degeneration related to the appellant's age and was not 
related to any other injury.  See VA examiner's report, 
December 1996.

Traced to its source, the only other opinion as to the 
etiology of the appellant's arthritis emanates from the 
appellant himself.  However, it is now well-established that 
the appellant, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       


ORDER

A 50 percent rating for chronic headaches is granted.

An increased disability evaluation for muscle strain, 
thoracic spine, currently rated 10 percent disabling, is 
denied.  

An increased disability evaluation for muscle strain,  lumbar 
spine, with radiculopathy, currently rated 20 percent 
disabling, is denied.

Service connection for degenerative arthritis of the lumbar, 
thoracic and cervical spines is denied.  




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

